Citation Nr: 1022423	
Decision Date: 06/16/10    Archive Date: 06/24/10

DOCKET NO.  08-11 099	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, 
Connecticut


THE ISSUES

1.  Entitlement to a disability rating in excess of 30 
percent for posttraumatic stress disorder (PTSD).

2.  Entitlement to a disability rating in excess of 20 
percent for a lumbar spine disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran




ATTORNEY FOR THE BOARD

Ann L. Kreske, Associate Counsel


INTRODUCTION

The Veteran served on active military duty from February 1971 
to November 1973 and from March 1984 to January 1996. 

This appeal comes to the Board of Veterans' Appeals (Board) 
from an April 2007 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Hartford, 
Connecticut, which continued its assignment of a 30 percent 
disability rating for the Veteran's service-connected PTSD 
and a 20 percent disability rating for the Veteran's service-
connected lumbar spine disorder.

This matter was previously before the Board in January 2010, 
at which time it was remanded for further development.  The 
case has returned to the Board and is again ready for 
appellate action.

As support of his claim, the Veteran provided testimony 
before RO personnel in June 2009 and before the undersigned 
Veterans Law Judge at a hearing at the RO (Travel Board 
hearing) in April 2010.  The transcripts of the hearings have 
been associated with the claims file and have been reviewed.


FINDINGS OF FACT

1.  The Veteran's service-connected PTSD has been shown to be 
manifested by symptoms such as nightmares; difficulty 
sleeping; intrusive thoughts; depression; flashbacks; 
avoidance behaviors; isolation; short-term memory loss; 
irritability and anger; panic attacks; and hypervigilance.  
Recent Global Assessment of Functioning (GAF) scores 
attributable to PTSD generally range from 53 to 65 with a 
score of 53 on the most recent VA examination.  The Veteran's 
PTSD demonstrates occupational and social impairment with 
occasional decrease in work efficiency and intermittent 
periods of inability to perform occupational tasks 
occupational, but does not demonstrate social impairment with 
reduced reliability and productivity.

2.  The Veteran's lumbar spine has a forward flexion of 90 
degrees, with pain at 70-90 degrees, and backward extension 
of 20 degrees, with pain at 10-20 degrees.  There is no 
evidence of favorable ankylosis of the entire cervical spine, 
forward flexion of the thoracolumbar spine to 30 degrees or 
less, or favorable ankylosis of the entire thoracolumbar 
spine.  Although there is pain on motion, there is no medical 
evidence of additional functional loss upon repetitive motion 
of the thoracolumbar spine.  


CONCLUSIONS OF LAW

1.  The criteria for a disability rating in excess of 30 
percent for PTSD have not been met.  38 U.S.C.A. §§ 1155, 
5103, 5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.159, 4.1-4.7, 4.10, 4.21, 4.126, 4.130, 
Diagnostic Code 9411 (2009).

2.  The criteria for a disability rating in excess of 20 
percent for a lumbar spine disorder have not been met.  38 
U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.102, 3.159, 4.1-4.7, 4.21, 4.40, 4.45, 4.59, 
4,71a, Diagnostic Code 5237 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Duties to Notify and Assist

Review of the claims folder reveals compliance with the 
Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. § 
5100 et seq.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a).  The duty to notify was accomplished by way of a 
VCAA letter from the RO to the Veteran dated in February 
2007.  This letter effectively satisfied the notification 
requirements of the VCAA consistent with 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) by (1) informing the Veteran 
about the information and evidence not of record that was 
necessary to substantiate his claim, (2) informing the 
Veteran about the information and evidence the VA would seek 
to provide, and (3) informing the Veteran about the 
information and evidence he was expected to provide.  
See also Pelegrini v. Principi, 18 Vet. App. 112 (2004) 
(Pelegrini II); Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  Thus, the Board finds that the RO has provided all 
notice required by the VCAA as to the three elements of 
notice.  38 U.S.C.A. § 5103(a).  See Pelegrini II, 
Quartuccio, supra.

Further, the February 2007 VCAA letter from the RO advised 
the Veteran that a disability rating and an effective date 
will be assigned if service connection is awarded.  Dingess 
v. Nicholson, 19 Vet. App. 473, 486 (2006); aff'd sub nom. 
Hartman v. Nicholson, 483 F.3d 1311 (2007).  Thus, he has 
received all required notice in this case, such that there is 
no error in content. 

The RO also correctly issued the February 2007 VCAA notice 
letter prior to the April 2007 determination on appeal.  
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); 
Pelegrini II, 18 Vet. App. At 120.  Thus, there is no timing 
error with regard to the VCAA notice.  

With regard to the additional notice requirements for 
increased rating claims, as is the case here, VCAA letters 
dated in May 2008 and July 2008 were compliant with the U.S. 
Court of Appeals for Veterans Claims' (Court's) decision in 
Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008).  
Specifically, these letters advised the Veteran of the 
evidentiary and legal criteria necessary to substantiate 
higher ratings for his PTSD and lumbar spine disorder.  In 
any event, the U.S. Court of Appeals for the Federal Circuit 
(Federal Circuit Court) recently vacated the Court's previous 
decision in Vasquez-Flores, concluding that generic notice in 
response to a claim for an increased rating is all that is 
required.  See Vazquez-Flores v. Shinseki, 580 F.3d 1270, 
1277 (2009).  Regardless, overall, the Board is satisfied 
that the RO provided both generic and specific VCAA notice as 
to the increased rating claim when considering all of the 
VCAA letters provided.  

With respect to the duty to assist, the RO has secured the 
Veteran's service treatment records (STRs), service personnel 
records (SPRs), and VA treatment records.  Further, the 
Veteran has submitted numerous statements in support of his 
claim.  He also has been provided VA examinations in 
connection with his claims.  Further, he was provided with 
opportunities to provide testimony and additional evidence 
before RO personnel and at a Travel Board hearing.  
Therefore, the Board is satisfied that all relevant evidence 
identified by the Veteran has been obtained, and that the 
duty to assist has been met.  38 U.S.C.A. § 5103A.

Finally, a remand by the Board confers on the claimant, as a 
matter of law, the right to compliance with the remand 
orders.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  In 
this regard, the Board is satisfied as to compliance with the 
instructions from its January 2010 remand.  Specifically, the 
RO was instructed to schedule the Veteran for a Travel Board 
hearing to be held at the RO.  The Board finds that the RO 
has complied with these instructions; a Travel Board hearing 
was held in April 2010.  Stegall v. West, 11 Vet. App. 268 
(1998).  

Analysis

Disability ratings are determined by applying the criteria 
set forth in VA's Schedule for Rating Disabilities (Rating 
Schedule), which is based on the average impairment of 
earning capacity.  Individual disabilities are assigned 
separate diagnostic codes.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. § 4.1 (2008).  The basis of disability evaluations 
is the ability of the body as a whole, or of the psyche, or 
of a system or organ of the body to function under the 
ordinary conditions of daily life including employment.  38 
C.F.R. § 4.10.

If there is a question as to which evaluation to apply to the 
Veteran's disability, the higher evaluation will be assigned 
if the disability picture more nearly approximates the 
criteria for that rating; otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7.  When reasonable doubt arises as 
to the degree of disability, such doubt will be resolved in 
the Veteran's favor.  38 C.F.R. § 4.3.  

Pertinent regulations do not require that all cases show all 
findings specified by the Rating Schedule, but findings 
sufficiently characteristic to identify the disease and the 
resulting disability and above all, coordination of rating 
with impairment of function will be expected in all cases.  
38 C.F.R. § 4.21.  Therefore, the Board has considered the 
potential application of various other provisions of the 
regulations governing VA benefits, whether or not they were 
raised by the Veteran, as well as the entire history of his 
disability in reaching its decision.  Schafrath v. Derwinski, 
1 Vet. App. 589, 595 (1991).

Where an increase in an existing disability rating based on 
established entitlement to compensation is at issue, the 
present level of disability is the primary concern.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, the 
Court has held that VA's determination of the "present 
level" of a disability may result in a conclusion that the 
disability has undergone varying and distinct levels of 
severity throughout the entire time period the increased 
rating claim has been pending.  See Hart v. Mansfield, 21 
Vet. App. 505 (2007).  That is, the Board must consider 
whether there have been times when the Veteran's disability 
has been more severe than at others.  If so, the Board may 
"stage" the rating.  The relevant temporal focus for 
adjudicating the level of disability of an increased-rating 
claim is from one year before the claim was filed (here, 
December 2005) until VA makes a final decision on the claim.  
See Hart, supra.  See also 38 U.S.C.A. § 5110(b)(2); 
38 C.F.R. § 3.400(o)(2).  While older evidence is not 
necessarily irrelevant, it is generally not needed to 
determine the effective date of an increased rating.  See 
Francisco, supra.  

A.  PTSD

Mental disorders are evaluated under the general rating 
formula for mental disorders, a specific rating formula 
presented under 38 C.F.R. § 4.130.  In addition, the fourth 
edition of the American Psychiatric Association's Diagnostic 
and Statistical Manual for Mental Disorders (DSM-IV) provides 
guidance for the nomenclature employed within 38 C.F.R. 
§ 4.130.  

When evaluating a mental disorder, the evaluation must be 
based on all the evidence of record that bears on 
occupational and social impairment rather than solely on the 
examiner's assessment of the level of disability at the 
moment of the examination.  38 C.F.R. § 4.126(a).  Further, 
when evaluating the level of disability from a mental 
disorder, the extent of social impairment is considered, but 
the rating cannot be assigned solely on the basis of social 
impairment.  38 C.F.R. § 4.126(b).

As provided by the Rating Schedule, a rating of 30 percent 
under the general rating formula for mental disorders is 
appropriate when there is occupational and social impairment 
with occasional decrease in work efficiency and intermittent 
periods of inability to perform occupational tasks (although 
generally functioning satisfactorily, with routine behavior, 
self-care, and conversation normal), due to such symptoms as: 
depressed mood, anxiety, suspiciousness, panic attacks 
(weekly or less often), chronic sleep impairment, mild memory 
loss (such as forgetting names, directions, recent events).  
38 C.F.R. § 4.130.  

A rating of 50 percent is appropriate when there is 
occupational and social impairment with reduced reliability 
and productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.  38 C.F.R. § 4.130.  

A higher 70 percent rating is warranted when there is 
occupational and social impairment, with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as: suicidal 
ideation; obsessional rituals which interfere with routine 
activities; speech intermittently illogical, obscure, or 
irrelevant; near-continuous panic or depression affecting the 
ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a work like setting); and inability to establish and 
maintain effective relationships.  Id.

A 100 percent rating is in order when there is total 
occupational and social impairment, due to such symptoms as: 
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; and memory loss for names of 
close relatives, own occupation, or own name.  Id. 

The use of the phrase "such symptoms as", followed by a 
list of examples, provides guidance as to the severity of 
symptomatology contemplated for each rating.  In particular, 
use of such terminology permits consideration of items listed 
as well as other symptoms and contemplates the effect of 
those symptoms on the claimant's social and work situation.  
See Mauerhan v. Principi, 16 Vet. App. 436 (2002).  

In evaluating the evidence, the Board has also noted various 
GAF scores contained in the DSM-IV, which clinicians have 
assigned.  A GAF score is a scale reflecting the 
"psychological, social, and occupational functioning on a 
hypothetical continuum of mental health-illness."  Richard 
v. Brown, 9 Vet. App. 266, 267 (1996) (citing DSM-IV at 32).  
An examiner's classification of the level of psychiatric 
impairment at the moment of examination, by words or by a GAF 
score, is to be considered, but it is not determinative of 
the percentage VA disability rating to be assigned; the 
percentage evaluation is to be based on all the evidence that 
bears on occupational and social impairment.  See generally 
38 C.F.R. § 4.126; VAOPGCPREC 10-95.

The higher the GAF score, the higher the overall functioning 
of the individual is.  For instance, a score of 41-50 
illustrates "[s]erious symptoms (e.g., suicidal ideation, 
severe obsessional rituals, frequent shoplifting) or any 
serious impairment in social, occupational, or school 
functioning (e.g., no friends, unable to keep a job)."  DSM-
IV at 46-47.  A score of 51-60 represents "[m]oderate 
symptoms (e.g., flat affect and circumstantial speech, 
occasional panic attacks) or moderate difficulty in social, 
occupational, or school functioning, (e.g., few friends, 
conflicts with peers or co-workers)."  A score of 61-70 
represents "[s]ome mild symptoms (e.g., depressed mood and 
mild insomnia) or some difficulty in social, occupational, or 
school functioning (e.g., occasional truancy, or theft within 
the household), but generally functioning pretty well, has 
some meaningful interpersonal relationships." Id.  

The Board now turns analysis of the evidence regarding the 
Veteran's 30 percent disability rating for PTSD, which is 
rated under Diagnostic Code 9411.  38 C.F.R. § 4.130.       

A review of the evidence reveals that the Veteran resumed 
treatment for PTSD in May 2002 after a period of no treatment 
since the end of 2000.  When he resumed treatment, he 
reported an exacerbation of symptoms during a period of 
unemployment from September 2001 to March 2002.  His symptoms 
returned to baseline once he found another job; however, he 
realized he needed to stay in maintenance treatment.  He 
reported the severity of his symptoms to be 5 out of 10, 
characterized by intermittent depressed mood, racing 
thoughts, and sleep difficulty.  He reported experiencing 
flashbacks, nightmares, and intrusive thoughts about Vietnam 
on a weekly basis.  However, he denied symptoms of 
hypervigilance and avoidance behaviors.  Past history did not 
indicate manic/hypomanic episodes.  He slept about five or 
six hours each night, his appetite was good, he had been 
sober since 1984, and he maintained a full-time job as a 
mortgage broker.  Activities of daily living and 
interpersonal life were normal.  Upon examination, he was 
oriented and well-groomed, and had normal speech.  Mood was 
euthymic/dysphoric without suicidal or homicidal ideations or 
plans.  Affect was calm, and his thoughts were organized, 
relevant, and logical.  There was no evidence of paranoia and 
hallucinations.  Memory, concentration, and attention were 
grossly intact.  Insight, motivation, and judgment were good.  
See May 2002 VA treatment record.  

Subsequent records show no evidence of treatment again until 
2007.  A January 2007 VA mental health treatment record 
indicated that the Veteran reported a sporadic history with 
mental health.  He experienced on-going symptoms of PTSD that 
related to Vietnam combat, which had recently worsened as 
evidenced by increased night wakings, difficulty falling 
asleep, anger and irritability, and generalized anxiety, 
primarily when not at work.  He had recently quit smoking.  
The Veteran noted that, since his last visit to the VA mental 
health clinic in May 2002, his symptoms of depression had 
stabilized, but his anxiety had become more chronic, 
especially when he attempted to go to sleep.  He reported 
nightmares four to six times a month with the theme of 
fear/helplessness related to his military experience in 
Vietnam.  He noted irritability and anger.  The Veteran was 
not taking any psychotropic medications at the time, and 
refused medication due to unwanted side effects.  At intake, 
he denied any current symptoms of depression, a history of 
suicidal or homicidal ideation, psychiatric hospitalizations, 
or legal problems.  He reported being married four times 
previously, with a current girlfriend, and "okay" 
relationships with his children and sister.  At the time, he 
was employed as a mechanical supervisor and lived alone.  He 
acknowledged working out occasionally in his free time.  Upon 
examination, the Veteran was found to be alert, attentive, 
cooperative, and reasonable.  His speech was 
pressured/pushed, language was intact, mood was euthymic, and 
affect was congruent with mood.  He had no hallucinations, 
normal and coherent thought process and association, no 
unusual thought content or suicidal or violent ideation.  He 
had good insight, judgment, and memory.  He had a GAF score 
of 59.  See VA treatment record dated in January 2007.  

A February 2007 VA treatment record indicated that the 
Veteran was a divorced father of four adult children, lived 
alone, had a girlfriend, and denied any problems with the 
relationship.  He had a normal interpersonal life and 
activities of daily living.  At the time of the evaluation, 
he was alert and oriented, appropriately dressed and groomed, 
and calm and cooperative.  His speech was spontaneous, 
logical, and goal-directed, and his mood was euthymic with 
appropriate affect.  There was no evidence of any thought 
disorder.  He denied any suicidal or homicidal ideations.  
Memory, concentration, and attention were grossly intact.  
Insight, motivation, and judgment were good.  See VA 
treatment record dated in February 2007.  

In March 2007, the Veteran was provided a VA examination.  
The VA examiner noted that the Veteran had been treated 
episodically since 1997 for symptoms of PTSD.  At the time, 
he lived in a mobile home with his girlfriend and worked 
full-time as a maintenance supervisor.  The VA examiner noted 
reported symptoms of PTSD very similar to those reported in 
the January 2007 VA treatment record.  The Veteran indicated 
that his symptoms had been the same since his last VA 
examination 10 years ago, in 1997.  He reported continuing to 
experience nightmares occurring two to three times each week, 
infrequent intrusive thoughts about the Vietnam War, and some 
distress to reminders.  He indicated he usually tried to stay 
very busy in order to avoid thinking about the war, and did 
not discuss the war with others.  He stated he had watched 
war-related movies in the past, but had recently put away all 
such movies as they were causing him significant distress.  
He also described some memory gaps for his traumatic 
experiences during the war.  He reported no significant 
detachment from others and appeared to maintain good interest 
in activities.  He described significant sleep disturbance, 
including difficulties falling asleep and multiple night 
wakings, some of which he reported were related to his 
significant back pain.  The Veteran reported experiencing 
hypervigilance, "always scanning" his surroundings.  He sat 
in corners when in public areas and checked the locks on his 
doors and windows multiple times before going to bed.  He was 
also quite uncomfortable in crowds at times.  He also 
reported irritability and verbal confrontations with others; 
however, he reported no significant angry outbursts recently.  

With respect to mood disturbance, he reported no significant 
signs of depression other than concentration and sleep 
disturbance.  His mood was generally stable, and he reported 
no clear signs of hypomania either.  There were also no 
reported significant difficulties with anxiety.  The VA 
examiner indicated that the Veteran's presentation and 
history of symptoms may be indicative of a bipolar II 
disorder, thought it appeared to be in remission at the time.  
As for relationships, the Veteran reported a "pretty good" 
relationship with his girlfriend, with no significant 
problems.  He also reported being in contact with his four 
adult children from his previous three marriages, and on-
going relationships with siblings and friends.  He indicated 
he enjoyed spending time with his girlfriend and his dog, 
enjoyed watching movies and cooking, and had a strong 
interest in fly fishing.  He worked 40-50 hours each week as 
a janitorial maintenance supervisor and had been with the job 
for 18 months.  He reported generally getting along well with 
others on the job.  Though he reported a history of multiple 
jobs following his career with the Navy, he also indicated 
this was typical due to the fact that these jobs were 
temporary jobs with temporary agencies.  The VA examiner 
indicated that it did not appear the Veteran's psychiatric 
issues have caused, or will cause, significant problems for 
him in his current employment.  An examination found that the 
Veteran's speech was of normal volume, though slightly 
pressured.  He was pleasant and cooperative.  His mood and 
affect were normothymic.  He denied suicidal or homicidal 
ideations.  His thought process was logical and goal-
directed.  No perceptual disturbance was noted upon 
examination.  His cognition was not formally tested, but 
appeared intact.  His insight and judgment were good.  He had 
a GAF score of 65 at the time.  See VA examination report 
dated in March 2007.  

Evidence of record is silent for any further treatment of 
PTSD since February 2007.  

In June 2009, the Veteran testified before RO personnel 
regarding his PTSD.  During the hearing, he indicated that 
his sleeping was sporadic and he woke up two or three times 
during the night, during which periods he felt anxiety, four 
times a week.  He reported erratic dreams, and experiencing 
smells and feelings of Vietnam.  He also reported racing 
thoughts and panic attacks, difficulty with concentration and 
memory, recurring thoughts, irritability, avoidance of 
crowds, and thoughts of harming others.  However, he also 
reported being employed as a materials manager, working with 
government contracts.  He stated he lived with his girlfriend 
of four years with whom he has a young child.  He also 
reported enjoying going fishing and caring for his son.        

Another VA examination in July 2009 revealed that the Veteran 
was living with his girlfriend and son, and worked full-time.  
He was not followed in regular mental health treatment, but 
received anti-depressants from his VA primary care physician.  
The Veteran reported worsening symptoms of his PTSD since the 
last VA examination.  In particular, he had worsening medical 
issues, felt that problems with concentration and focus had 
been causing him more difficulties, and described an increase 
in distress to reminders and some recent vivid recollections 
and flashbacks.  Overall, the Veteran reported experiencing 
nightmares about Vietnam two to four times a week, frequent 
intrusive thoughts, certain smells that brought him "right 
back there with the first Air Cavalry."  He continued to 
avoid reminders and to distract himself with music from 
situations in which he thinks about the war.  He described 
some detachment in social relationships and appeared to have 
difficulty engaging in such relationships without significant 
irritability.  He reported occasional night wakings, but no 
difficulties falling asleep at night.  He also reported 
significant problems with his concentration and focus.  
Further, he indicated on-going hypervigilance with great 
discomfort in crowded areas and attempted to avoid such 
areas.  He continued to have problems with irritability, 
mostly in his work environment.  The Veteran reported one 
incidence that occurred three weeks prior to the VA 
examination, when he went fly fishing in the middle of a 
heavy downpour in the middle of the woods, which caused him 
to "freak out", thinking he was in Vietnam.  He reported 
that this was occurring more frequently and caused him to 
avoid going fishing unless he is with others. 

Socially, the Veteran continued to live with his girlfriend 
and son.  He reported having a close relationship with his 
girlfriend with no difficulties in their relationship.  He 
enjoyed spending time with his son, watched him three days a 
week, and took him to the mall and other places when there 
were no crowds.  He continued to go fishing on occasion.  He 
also remained in contact with his adult children.  With 
regard to work, he stated reaching out to work associates 
recently without difficulties.  He worked for a welding 
company as a materials manager for the past seven months 
after his last company shut down.  He indicated being highly 
responsible, but frequently becoming verbally aggressive and 
angry with other employees, who had reported his behavior to 
his supervisor.  

On examination, the Veteran immediately recognized the VA 
examiner and shook his hand vigorously.  He was neatly 
dressed and well-groomed.  His mood was irritable and his 
affect was congruent with his mood, but with good range.  He 
denied suicidal or homicidal ideations, and there was no 
evidence of a thought disorder.  His thought process was 
logical and goal-directed.  There were no auditory or visual 
hallucinations.  He appeared to continue to have difficulties 
with concentration and attention.  His insight and judgment 
were good.  He had a GAF score of 53.  See VA examination 
report dated in July 2009.  
  
In April 2010, the Veteran provided testimony regarding his 
PTSD at a Travel Board hearing.  He reported having a stable 
relationship with his girlfriend, with whom he lives and 
shares a two-year-old child.  He indicated that he was 
attempting to buy a house to provide a quiet and safe 
neighborhood for his son.  He reported being at his current 
job for the past 15 months, but stated that he has held about 
six different jobs since 1997 because of his anger issues.  
He denied suicidal ideations, and indicated that he has 
become "better" with others verbally.  The Veteran 
testified that he does not go anywhere, but stated that he 
takes his son to the river, to a farm, and other locations 
outdoors.  He also indicated that he does not go to places 
with crowds.  He experiences frequent panic attacks, 
depression, nighttime sweats, flashbacks, and nightmares.  He 
also indicated that he smells diesel fuel and human waste 
burning constantly.  He stated that he experiences short-term 
memory loss.  At the time, the Veteran reported working as a 
truck driver for 32 hours a week; however, the Veteran 
reported that he was retired.  He currently does not receive 
therapy for his PTSD.  See April 2010 Travel Board hearing 
transcript.  

Upon review of the evidence discussed above, the Board finds 
that an evaluation in excess 30 percent for the Veteran's 
PTSD is not warranted.  38 C.F.R. § 4.7.  Under Diagnostic 
Code 9411, although the Veteran exhibits occupational and 
social impairment with occasional decrease in work efficiency 
and intermittent periods of inability to perform occupational 
tasks, he does not exhibit impairment with reduced 
reliability and productivity.  In this regard, while he 
reported symptoms of depression, anxiety, suspiciousness, 
sleep impairment, and mild short-term memory loss, he did not 
exhibit symptoms of flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; difficulty in 
understanding complex commands; impairment of long-term and 
short-term memory; impaired judgment; impaired abstract 
thinking; disturbances of motivation; or difficulty in 
establishing and maintaining effective work and social 
relationships.  Specifically, while he reported experiencing 
frequent panic attacks and irritability with colleagues, he 
also exhibited an ability to maintain his job and reported 
that he could interact with customers in a cordial manner.  
Further, he reported good relationships with his girlfriend, 
children, and siblings.  He also did not exhibit suicidal or 
homicidal ideations.  Additionally, his most recent GAF score 
of 53 represents moderate symptoms or moderate difficulty in 
social, occupational, or school functioning, (e.g., few 
friends, conflicts with peers or co-workers).  See July 2009 
VA examination report and April 2010 Travel Board hearing 
transcript.  Thus, a 50 percent disability rating is not 
warranted.  

Accordingly, the Board finds that the preponderance of the 
evidence is against a disability rating in excess of 30 
percent for PTSD.  38 C.F.R. § 4.3.   

B.  Lumbar Spine Disorder
 
The Board now turns to the Veteran's 20 percent disability 
rating for his lumbar spine disability, which is rated under 
Diagnostic Code 5237 (lumbosacral or cervical strain).  38 
C.F.R. § 4.71a.  The effective date of this rating assignment 
is February 1, 1996.    

The Veteran filed the claim at issue in December 2006.  The 
Board notes that the applicable rating criteria for disorders 
of the spine were amended in September 2003.  See 68 Fed. 
Reg. 51,454 (Aug. 27, 2003).  Because the Veteran's claim was 
filed after this amendment, the Board will apply only the 
amended regulations - the most current version - in its 
analysis.  

When an evaluation of a disability is based on limitation of 
motion, the Board must also consider, in conjunction with the 
otherwise applicable diagnostic code, any additional 
functional loss the Veteran may have sustained by virtue of 
other factors as described in 38 C.F.R. §§ 4.40 and 4.45.  
DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).  Such factors 
include more or less movement than normal, weakened movement, 
excess fatigability, incoordination, pain on movement, 
swelling, and deformity or atrophy of disuse.  The provisions 
of 38 C.F.R. § 4.40 state that disability of the 
musculoskeletal system is primarily the inability, due to 
damage or inflammation in parts of the system, to perform 
normal working movements of the body with normal excursion, 
strength, speed, coordination and endurance.  A finding of 
functional loss due to pain must be supported by adequate 
pathology and evidenced by the visible behavior of the 
claimant.  38 C.F.R. § 4.40; Johnston v. Brown, 10 Vet. 
App. 80, 85 (1997).

Diagnostic Code 5237 (lumbosacral or cervical strain) is 
evaluated under the following General Rating Formula for 
Diseases and Injuries of the Spine:

With or without symptoms such as pain (whether or 
not it radiates), stiffness, or aching in the area 
of the spine affected by residuals of injury or 
disease:  

A 20 percent rating is assigned for forward flexion 
of the thoracolumbar spine greater than 30 degrees 
but not greater than 60 degrees; or, forward 
flexion of the cervical spine greater than 
15 degrees but not greater than 30 degrees; or, the 
combined range of motion of the thoracolumbar spine 
not greater than 120 degrees; or, muscle spasm or 
guarding severe enough to result in an abnormal 
gait or abnormal spinal contour such as scoliosis, 
reversed lordosis, or abnormal kyphosis.  

A 30 percent evaluation is assigned for favorable 
ankylosis of the entire cervical spine.  

A 40 percent rating requires evidence of 
unfavorable ankylosis of the entire cervical spine; 
or, forward flexion of the thoracolumbar spine to 
30 degrees or less; or, favorable ankylosis of the 
entire thoracolumbar spine.  

A 50 percent evaluation will be assigned with 
evidence of unfavorable ankylosis of the entire 
thoracolumbar spine.  

A 100 percent rating requires evidence of 
unfavorable ankylosis of the entire spine.  

Note (1):  Evaluate any associated objective 
neurologic abnormalities, including, but not 
limited to, bowel or bladder impairment, 
separately, under an appropriate diagnostic code.  

Note (2):  (See also Plate V)  For VA compensation 
purposes, normal forward flexion of the cervical 
spine is zero to 45 degrees, extension is zero to 
45 degrees, left and right lateral flexion is zero 
to 45 degrees, and left and right lateral rotation 
is zero to 80 degrees.  Normal forward flexion of 
the thoracolumbar spine is zero to 90 degrees, 
extension is zero to 30 degrees, left and right 
lateral flexion is zero to 30 degrees, and left and 
right lateral rotation is zero to 30 degrees.  The 
combined range of motion refers to the sum of the 
range of forward flexion, extension, left and right 
lateral flexion, and left and right rotation.  The 
normal combined range of motion of the 
thoracolumbar spine is 240 degrees.  The normal 
ranges of motion for each component of spinal 
motion provided in this note are the maximum that 
can be used for calculation of the combined range 
of motion.  

Note (5):  For VA compensation purposes, 
unfavorable ankylosis is a condition in which the 
entire cervical spine, the entire thoracolumbar 
spine, or the entire spine is fixed in flexion or 
extension, and the ankylosis results in one or more 
of the following: difficulty walking because of a 
limited line of vision; restricted opening of the 
mouth and chewing; breathing limited to 
diaphragmatic respiration; gastrointestinal 
symptoms due to pressure of the costal margin on 
the abdomen; dyspnea or dysphagia; atlantoaxial or 
cervical subluxation or dislocation; or neurologic 
symptoms due to nerve root stretching.  Fixation of 
a spinal segment in neutral position (zero degrees) 
always represents favorable ankylosis.  

38 C.F.R. § 4.71a, Diagnostic Codes 5235-5243 (in effect 
after September 26, 2003).  

A review of the claims file reveals no evidence of complaints 
of, or treatment for, his back prior to 2006.  In December 
2006, he sought treatment for chronic low back pain that had 
worsened in the past few years.  See VA treatment record 
dated in December 2006.  During a March 2007 VA psychiatric 
examination, he reported waking several times a night due to 
back pain.  However, there is no evidence of further 
complaints of, or treatment for, the lumbar spine after 
December 2006.      

In March 2007, the Veteran was provided a VA examination, at 
which time he complained of "decreased use of function by 
25%" of his back since the last VA examination.  He 
described daily low back pain with intermittent radiation of 
pain into his bilateral buttocks, usually brought on by 
excessive standing and fast walking the stairs.  He denied 
any numbness, tingling, or loss of bowel or bladder control.  
He described requiring two pillows under his neck for 
sleeping and having a lot of morning stiffness.  He denied 
flare-ups and did not walk with any assistive device.  He 
reported that his back hurt when he stood for more than 45 
minutes, walked for one to two hours, or walked fast.  He was 
able to perform activities of daily living and drive.  He 
stated that his job required a lot of bending, lifting, 
stretching, and climbing, and that his back hurt more at the 
end of the day.  Upon inspection, he had a normal spine, 
limbs, posture, and gait, and position of the head.  
Curvatures of the spine were symmetrical in appearance.  He 
had a range of motion of the thoracolumbar spine of 60-80 
degrees in forward flexion, with pain; 20 degrees in 
extension, with pain; 20-30 degrees in left lateral flexion, 
with pain; 20-30 degrees in right lateral flexion, with pain; 
20-30 degrees in left lateral rotation, with pain; and 20-30 
degrees in right lateral rotation, with pain.  The spine was 
painful on motion, but the range of motion was not 
additionally limited by pain, fatigue, weakness, or lack of 
endurance following repetitive use.  There was no evidence of 
spasms, weakness, or tenderness.  Neurologic examination 
revealed no sensory or motor deficits.  Straight leg raising 
was negative.  See VA examination report dated in March 2007. 

Another VA examination in May 2008 revealed reported constant 
dull pain localized to the lumbosacral back without 
radiation.  He reported the pain was mildest in the morning 
and progressed during the day, being greater when standing in 
a vertical position and least when in a horizontal position.  
He reported that heavy physical activity with repetitive 
flexion and extension of the back and periods of inactivity 
aggravated his back, but he did not report significant 
progression of impairment and limitations from repetitive 
activity.  However, he reported frequent low back stiffness.  
He was not under treatment for his pain.  He reported no 
flare-ups as his symptoms were constant.  Further, he 
reported walking two to three miles each day, and he did not 
have any limitations as to standing, kneeling, squatting, or 
bending.  He used no assistive device for walking.  According 
to the Veteran, he was very physically active and capable of 
performing heavy labor activity.  Examination found that the 
Veteran walked with a normal gait.  There was mild tenderness 
of the paraspinal muscles.  The spine was non-tender with 
normal curvature throughout.  Thoracolumbar spine range of 
motion was 85 degrees in forward flexion, with pain from 75 
to 85 degrees; 25 degrees in extension, with pain from 20 to 
25 degrees; 25 degrees in left lateral flexion, with pain 
from 20 to 25 degrees; 25 degrees in right lateral flexion, 
with from 20 to 25 degrees; 25 degrees in left lateral 
rotation, with pain from 20 to 25 degrees; and 25 degrees in 
right lateral rotation, with pain from 20 to 25 degrees.  
Although the Veteran reported significant pain with motion, 
range of motion was not significantly limited by pain, 
fatigue, weakness, or lack of endurance.  There was no spasm 
or weakness upon examination.  Legs were straight with no 
significant valgus or varus deformity.  Leg lifts were 
negative bilaterally.  He walked on his heels and toes 
normally.  He reported significantly increased pain when 
tempting to squat, and was unable to walk in a squatted 
position.  Neurologic examination was normal.  See VA 
examination report dated in May 2008.   

In June 2009, the Veteran provided testimony before RO 
personnel regarding his back disability.  He indicated he 
could not get out of bed sometimes due to his back 
disability.  Occasionally, the pain was excruciating.  
Prolonged standing and sitting caused pain.  Getting in and 
out of bed also caused pain.  The Veteran reported that his 
back was very stiff in the mornings and being unable to bend 
down to tie his shoes.  

In July 2009, the Veteran was provided another VA 
examination.  During this examination, he reported chronic 
pain in his lower back, described as aching/stiffness and 
5/10.  Flare-ups occurred daily.  There was no additional 
limitation of motion or functional impairment during a flare-
up.  Pain was worse with heavy lifting, so the Veteran used 
caution by using his knees, back brace, and fork truck.  
Bending and squatting also aggravated it.  He sometimes had 
pain at night and woke with stiffness.  The Veteran denied 
any radiation, parasthesias, weakness, or problems with bowel 
or bladder function.  He did not walk with an assistive 
device, but used a brace at work.  He reported being able to 
walk one mile.  He indicated that he worked as a material 
handler at a welding/manufacturing company, and denied any 
lost time from work, but indicated that work aggravated his 
back.  He was independent in activities of daily living.  
Upon examination, his spine was normal.  He had a normal 
gait, could heel/toe walk and squat.  Straight leg raising 
was 40 degrees on the right and negative on the left.  There 
was spinal and paraspinal tenderness with palpable spasms.  
His range of motion was 90 degrees in forward flexion, with 
pain at 70-90 degrees; 20 degrees in extension, with pain at 
10-20 degrees; 30 degrees in left lateral flexion, with pain 
at 30 degrees; 30 degrees in right lateral flexion, with pain 
at 30 degrees; 30 degrees in left lateral rotation, with pain 
at 30 degrees; and 30 degrees in right lateral rotation, with 
pain at 30 degrees.  Joint was painful on motion and the 
range of motion was not additionally limited by pain, 
fatigue, weakness, incoordination, or lack of endurance 
following repetitive use.  Neurological examination was 
normal.  See VA examination report dated in July 2009.       

In April 2010, the Veteran provided testimony at a Travel 
Board hearing regarding his back.  He denied muscle spasms, 
weakness, radiating pain, and numbness or tingling in his 
lower extremities.  He also denied having incapacitating 
episodes.  He indicated that he experiences chronic pain, 
which worsens with lifting, bending, and prolonged standing.  
He testified that he wears a brace for work.  However, he 
stated that back surgery has not been suggested to him as a 
solution.  See April 2010 Travel Board hearing transcript.  

Overall, the Board finds that there is no evidence of record 
showing favorable ankylosis of the entire cervical spine, 
warranting a 30 percent rating; or evidence showing forward 
flexion of the thoracolumbar spine to 30 degrees or less, or 
favorable ankylosis of the entire thoracolumbar spine, 
warranting a 40 percent rating.  




With regard to functional loss, the Veteran reported that he 
experienced daily flare-ups and that he had difficulty 
getting into and out of bed.  See July 2009 VA examination 
report and April 2010 Travel Board hearing transcript.  
However, VA examiners noted that the Veteran does not use 
any assistive device for walking and that his gait was 
normal.  Although there was pain on motion, they also 
indicated no additional loss of range of motion from pain, 
fatigue, weakness, incoordination, or lack of endurance 
following repetitive use.  There was no spasm or weakness.  
The Veteran also was independent in his activities of daily 
living.  See May 2008 and July 2009 VA examination reports.  
Thus, in light of the medical evidence, the Board finds that 
the Veteran's functional loss is adequately represented in 
the 20 percent rating for orthopedic manifestations of his 
disability.  38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca, 8 Vet. 
App. at 206.

In summary, the Board finds that the preponderance of the 
evidence is against a disability rating in excess of 20 
percent for the Veteran's service-connected lumbar spine 
disability.  38 C.F.R. § 4.3.  

The Board adds that there has never been an occasion during 
the pendency of the appeal when the Veteran's PTSD and lumbar 
spine disability have exceeded the current ratings assigned 
by the RO.  Thus, there is no basis for further 
"staging" of his ratings.  See generally Hart v. Mansfield, 
21 Vet. App. 505 (2007).

Finally, there is no evidence of exceptional or unusual 
circumstances, such as frequent hospitalizations, to suggest 
that the Veteran is not adequately compensated for his 
disabliities by the regular Rating Schedule. VAOPGCPREC 6-96. 
See 38 C.F.R. § 4.1 (disability ratings are based on the 
average impairment of earning capacity).




ORDER

A disability rating in excess of 30 percent for PTSD is 
denied.

A disability rating in excess of 20 percent for a lumbar 
spine disorder is denied.




____________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


